Citation Nr: 0629940	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left tibia 
disability. 

3.  Entitlement to service connection for abdominal pain.

4.  Entitlement to service connection for a psychiatric 
disability, including panic disorder with agoraphobia, 
anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 5, 1979 to 
October 9, 1979.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

The competent medical evidence, overall, demonstrates that 
the veteran's left knee disability, left tibia disability, 
abdominal pain and psychiatric disability were not incurred 
during or as a result of active duty, and may not be so 
presumed.  


CONCLUSION OF LAW

Entitlement to service connection for a left knee disability, 
a left tibia disability, abdominal pain, and a psychiatric 
disability, including panic disorder with agoraphobia, 
anxiety disorder and depression, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis and psychoses, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

During a March 2006 hearing at the RO, the veteran contended 
that he now has disabilities of the left knee and left tibia 
due to injuries incurred during his second week of active 
duty when he tried to stop a fight.  The veteran asserted 
that he sought treatment but was not given any medical 
assistance.  The veteran related his abdominal disability to 
having been made to eat tree bark by a drill sergeant.  About 
two months later, he began having stomach problems and using 
Zantac.  He stated that his psychiatric disability began 
during service when he and other trainees were beaten and 
called quitters, told they could leave the service if they 
wanted, and told they would be removed from the service under 
a medical condition article.  He stated that he was 
discharged on a medical condition and noted that his 
"discharge says honorable with a JET".  Two months after 
service he began to have panic attacks.

The veteran's DD 214 provides that he had an honorable 
service and a JET separation code.  The narrative reason for 
separation was marginal or nonproductive.  The JET code means 
Army Trainee Discharge.  The DD 214 does not support any of 
the veteran's claims.  

The veteran's service medical records include an August 1979 
entrance report of medical history and an August 1979 report 
of entrance medical examination which are negative for 
pertinent complaints, symptoms, findings or diagnoses.  The 
service medical records show no pertinent complaints, 
symptoms, findings or diagnoses.  They do not include a 
separation report of medical history or report of separation 
medical examination.  On October 9, 1979 (the day he was 
discharged), the veteran indicated on a Statement of Medical 
Condition that he had undergone a separation medical 
examination more than three working days prior to his 
departure from the place of separation and there had been no 
change in his medical condition.  

The veteran's post-service medical records are negative for 
any pertinent complaints, symptoms, findings or diagnoses 
within one year of his separation.  

The veteran's service medical records, overall, provide no 
support for any of his claims.  Because the claimed 
conditions were not seen during service, service connection 
may not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  Because arthritis and a 
psychoses were not seen within one year of the veteran's 
separation from service, presumptive service connection is 
not warranted.

Post-service private treatment records show that the veteran 
was assessed with gastroesophageal reflux disease in 1996.  
Post-service VA treatment records dated in 2002 and 2003 show 
various complaints, treatment and assessments for psychiatric 
symptoms and bilateral knee pain.  These records show that 
the veteran related the conditions to his active duty.  

Overall, the post-service private and VA medical records 
constitute evidence against the veteran's claims.  They 
simply do not include any opinion or link showing that any of 
the claimed current disabilities are related to the veteran's 
active duty.  Further, they indicate that the disorders began 
well after service. 

While the VA treatment records do reference a history of 
injuries during service, they appear to be a recitation of 
history as provided by the veteran.  In this respect, a 
medical evaluation that is merely a recitation of a veteran's 
self-reported and unsubstantiated history has no probative 
value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  VA cannot 
reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, however, the history of inservice injuries supplied by 
the veteran is inaccurate when compared to his service 
medical records.  Simply stated, the Board finds that service 
and post-service medical records outweigh the veteran's 
current recollections. 

The long gap between the veteran's separation from active 
duty and his initial post-service findings is also 
significant.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim. See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The veteran's own contentions do not support his claims.  The 
veteran himself is not competent to diagnose the etiology of 
his own disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
any of the claimed disabilities are related to his active 
duty.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to service connection for a left 
knee disability, a left tibia disability, abdominal pain, or 
a psychiatric disability, including panic disorder with 
agoraphobia, anxiety disorder and depression.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2002, March 2003, 
March 2006 and July 2006; rating decisions dated in April 
2003 and September 2003; a statement of the case dated in 
April 2004, and a supplemental statement of the case dated in 
May 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  The VA correspondence dated in March 2006 and 
July 2006 provided the veteran Dingess notice.  Based on a 
review of this decision, the Board finds no basis to remand 
this case to the RO for additional development.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant these claims.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).   Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  However, the Board finds that the 
evidence, which reveals that the veteran did not have this 
disability during service and does not reflect competent 
evidence showing a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant the claims, 
and in fact provide evidence against this claims, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  VA has obtained all relevant, 
identified, and available evidence and has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
available, relevant evidence.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.      

ORDER

Service connection for a left knee disability is denied.

Service connection for a left tibia disability is denied.

Service connection for an abdominal disability is denied.

Service connection for a psychiatric disability, including 
panic disorder with agoraphobia, anxiety disorder and 
depression, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


